              1 HANSON BRIDGETT LLP
                ANDREW W. STROUD, SBN 126475
              2 astroud@hansonbridgett.com
                500 Capitol Mall, Suite, 1500
              3 Sacramento, California 95814
                Telephone:   (916) 442-3333
              4 Facsimile:   (916) 442-2348

              5 HANSON BRIDGETT LLP
                RAYMOND H. SHEEN, SBN 194598
              6 rsheen@hansonbridgett.com
                CANDICE P. SHIH, SBN 294251
              7 cshih@hansonbridgett.com
                425 Market Street, 26th Floor
              8 San Francisco, California 94105
                Telephone:    (415) 777-3200
              9 Facsimile:    (415) 541-9366

             10 Attorneys for Plaintiff
                AMERICAN PACIFIC MORTGAGE
             11 CORPORATION

             12 KAUFMAN DOLOWICH & VOLUCK, LLP
                Stefan R. Dandelles (IL ARDC #6244438), pro hac vice
             13 sdandelles@kdvlaw.com
                135 S. LaSalle Street, Suite 2100
             14 Chicago, Illinois 60603
                Telephone: (312) 646-6742
             15 Facsimile: (312) 759-0402

             16 Attorneys for Defendant
                ASPEN SPECIALTY INSURANCE
             17 COMPANY

             18
                                            UNITED STATES DISTRICT COURT
             19
                             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
             20

             21
                AMERICAN PACIFIC MORTGAGE                     Case No. 2:17-CV-02065-TLN-AC
             22 CORPORATION,
                                                              STIPULATED PROTECTIVE ORDER RE
             23                Plaintiff,                     LIVE CAPTURES

             24         v.

             25 ASPEN SPECIALTY INSURANCE
                COMPANY,
             26
                           Defendant.
             27

             28

                                                       -1-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                        STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1          Plaintiff American Pacific Mortgage Corporation (“APM”) and Defendant Aspen Specialty

              2 Insurance Company (as more fully defined below, “Aspen”) (collectively, the “Parties”), by and

              3 through their respective attorneys of record, stipulate and agree as follows:

              4          WHEREAS, in this action, APM alleges, inter alia, that beginning on or about August 24,

              5 2015, an APM employee (the “APM Employee”) received emails that purportedly came from (but

              6 did not actually come from) APM’s then-CEO, Kurt Reisig, and over the course of that week, the

              7 APM Employee proceeded to make several wire transfers;

              8          WHEREAS, APM represents that in September 2015, APM retained a consultant to take

              9 live captures of the computer of the APM Employee, and the computer of a second APM

             10 employee;

             11          WHEREAS, in this insurance coverage dispute, APM contends that Aspen owes a duty to

             12 indemnify APM for losses that APM allegedly suffered in connection with the incident

             13 summarized above (the “Incident”), and Aspen disputes that contention;

             14          WHEREAS, in this lawsuit, Aspen has requested the production of the live captures, and in

             15 response, APM has agreed to produce the live captures of the office computer of the APM

             16 Employee (collectively, the "Live Captures”), subject to the terms and conditions of this Protective

             17 Order;

             18          WHEREAS, APM represents that the Live Captures contain information and documents

             19 that may be protected by the attorney-client privilege, the work product doctrine, rights to privacy,

             20 and other privileges and protections;

             21          WHEREAS, Aspen has served document requests on APM in this action, and APM has

             22 advised Aspen that in responding to those requests, APM searched forensic images and other

             23 sources for responsive, non-privileged documents, and produced responsive, non-privileged

             24 documents in response to those requests;

             25          WHEREAS, Aspen seeks the Live Captures to conduct a forensic investigation of its own,

             26 and not for the purpose of searching the Live Captures for responsive, non-privileged documents;

             27          WHEREAS, APM will produce the Live Captures if and only if (1) information and

             28 documents on the Live Captures, together with all information, documents, and material derived

                                                         -2-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1 therefrom, retains any applicable protections under the attorney-client privilege, the work product

              2 doctrine, rights to privacy and any other privilege or protection; and (2) the Live Captures and the

              3 contents thereof are handled in accordance with the other terms and conditions of this Order.

              4          WHEREFORE, the Parties agree as follows:

              5          1.      DEFINITIONS

              6          1.1.    “Aspen” means defendant Aspen Specialty Insurance Company and all of its

              7 officers, directors, employees, consultants, retained experts, in-house counsel and outside counsel

              8 (and their support staffs).

              9          1.2     “Aspen Individual” means all individuals falling within the definition of Aspen, as

             10 well as any other person affiliated with or retained by Aspen Specialty Insurance Company or its

             11 outside counsel who is permitted to receive the Live Captures and/or the Information contained in

             12 or on the Live Captures pursuant to paragraphs 5.2 and 5.3 of this Order.

             13          1.3     Challenging Party: a Party that challenges the designation of Information under this

             14 Order.

             15          1.4.    Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as

             16 well as their respective support staff).

             17          1.5.    Designating Party: a Party that designates Information as Protected Information

             18 under this Order.

             19          1.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

             20 the litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness or

             21 as a consultant in this action, (2) is not a past or current employee of a Party, and (3) at the time of

             22 retention, is not anticipated to become an employee of a Party.

             23          1.8     Information: means any information, data, code or material of any kind or type that

             24 is in or on the Live Captures.

             25          1.9.    In-House Counsel: attorneys who are employees of a party to this action (as well as

             26 their support staff). In-House Counsel does not include Outside Counsel of Record or any other

             27 outside counsel.

             28          1.10    Non-Protected Information: Information other than Protected Information.

                                                          -3-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                           STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1            1.11.   Outside Counsel of Record: attorneys who are not employees of a party to this

              2 action but are retained to represent or advise a party to this action and have appeared in this action

              3 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

              4            1.12    Party: any party to this action, including all of its officers, directors, employees, In-

              5 House Counsel, consultants, retained experts, and Outside Counsel of Record (and their support

              6 staffs).

              7            1.13.   Professional Vendors: persons or entities that provide litigation support services

              8 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

              9 organizing, storing, or retrieving data in any form or medium) and their employees and

             10 subcontractors.

             11            1.14.   Protected Information: trade secrets; proprietary information; attorney work

             12 product; privileged communications between APM and its counsel; privileged communications

             13 between the APM Employee and the APM Employee's counsel (if any); Social Security Numbers;

             14 Passport numbers; Drivers License Numbers; login names and password information; security

             15 codes, passcodes or access codes; personal financial information, including credit card and bank

             16 account numbers; medical information or information regarding health or healthcare; genetic

             17 information; and information regarding a person's marriage, divorce, children, or personal life.

             18            2.      SCOPE

             19            The protections conferred by this Stipulated Protective Order cover not only the Live

             20 Captures, but also (1) any Information copied or extracted from the Live Captures; (2) all copies,

             21 excerpts, summaries, or compilations of the Live Captures or the Information in or on the Live

             22 Captures; and (3) any testimony, conversations, or presentations by Parties or their Counsel that

             23 might reveal the Live Captures or the Information in or on the Live Captures. However, the

             24 protections conferred by this Order do not cover any Information that is in the public domain at

             25 the time of disclosure to Aspen or that becomes part of the public domain after its disclosure to

             26 Aspen as a result of publication not involving a violation of this Order, including becoming part of

             27 the public record through trial or otherwise.

             28            This Protective Order does not serve to replace or modify the Stipulated Protective Order

                                                           -4-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                            STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1 entered by the court on July 9, 2018 (the “July 2018 Order”) or the Stipulated Protective Order re

              2 Forensic Images entered by the court on October 24, 2018 (the "Forensic Image Order") . Where

              3 there is a conflict between the terms and conditions of (1) this Protective Order on the one hand,

              4 and (2) the July 2018 Order or the Forensic Image Order on the other hand, with regard to the Live

              5 Captures or the Information contained in or on the Live Captures, the terms and conditions of this

              6 Protective Order control.

              7          3.      DURATION

              8          Even after final disposition of this litigation, the obligations imposed by this Order shall

              9 remain in effect until the Parties agree otherwise in writing or a court order otherwise directs.

             10 Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

             11 action, with or without prejudice; and (2) final judgment herein after the completion and

             12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

             13 limits for filing any motions or applications for extension of time pursuant to applicable law.

             14          4.      NO WAIVER OF PRIVILEGES OR PROTECTIONS

             15          The Live Captures include Information and documents that may be protected by the
             16 attorney-client privilege, the work product doctrine, rights to privacy, and other privileges or

             17 protections. Aspen acknowledges and agrees that by producing the Live Captures pursuant to this

             18 Protective Order, neither APM nor the APM Employee waive the protections of the attorney-client

             19 privilege, the work product doctrine, rights to privacy, or any other applicable privileges or

             20 protections. Further, Aspen shall not argue, whether in this action or otherwise, that APM's

             21 production of the Live Captures pursuant to this Protective Order constitutes any waiver of the

             22 attorney-client privilege, the work product doctrine, rights to privacy, or any other applicable

             23 privileges or protections.

             24          5.      ACCESS TO AND USE OF THE LIVE CAPTURES AND CONTENTS
             25          5.1.    Basic Principles. Aspen may use the Live Captures and the Information in or on

             26 the Live Captures only for prosecuting, defending, or attempting to settle this litigation, including

             27 any related alternative dispute resolution. Aspen further agrees that it may review, use and handle

             28 the Live Captures and the Information in or on the Live Captures only to the extent that they are

                                                         -5-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1 directly relevant to the Incident or claimed insurance coverage for the Incident. The Live Captures

              2 and the Information in or on the Live Captures may be shown to, discussed with, or otherwise

              3 disclosed only to the categories of persons and under the conditions described in this Order. When

              4 the litigation has been terminated, Aspen must comply with the provisions of paragraph 13 of the

              5 July 2018 Order (FINAL DISPOSITION). The Live Captures and the Information in or on the

              6 Live Captures must be stored and maintained by Aspen at a location and in a secure manner that

              7 ensures that access is limited to the persons authorized under this Order.

              8          5.2     The Live Captures. Unless otherwise ordered by the court or permitted in writing

              9 by APM, Aspen may provide the Live Captures or copies thereof only to:

             10          (a)     Aspen’s Outside Counsel of Record in this action, as well as employees of said

             11 Outside Counsel of Record to whom it is reasonably necessary to disclose the Live Captures for

             12 this litigation, but who are not officers, directors or employees of either competitors of APM, or of

             13 affiliates of competitors of APM;

             14          (b)     Aspen, including any officers, directors, and employees (including In-House

             15 Counsel) of Aspen;

             16          (c)     Experts (as defined in this Order) of Aspen, but only if (1) it is reasonable to

             17 disclose the Live Captures to them for purposes of this litigation; and (2) they are not officers,

             18 directors or employees of either competitors of APM, or of affiliates of competitors of APM; and

             19 (3) they have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

             20          5.3     Non-Protected Information on the Live Captures. Unless otherwise ordered by the

             21 court or permitted in writing by APM, Aspen may disclose Non-Protected Information on the Live

             22 Captures only to:

             23          (a)     Aspen’s Outside Counsel of Record in this action, as well as employees of said
             24 Outside Counsel of Record to whom it is reasonably necessary to disclose the Information for this

             25 litigation, but who are not officers, directors or employees of either competitors of APM, or of

             26 affiliates of competitors of APM;

             27          (b)     Aspen, including any officers, directors, and employees (including In-House
             28 Counsel) of Aspen;

                                                         -6-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1          (c)    Experts (as defined in this Order) of Aspen, but only if (1) it is reasonable to

              2 disclose the Information to them for purposes of this litigation; and (2) they are not officers,

              3 directors or employees of either competitors of APM, or of affiliates of competitors of APM; and

              4 (3) they have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

              5          (d)    The court and its personnel;

              6          (e)    Evaluators, mediators, arbitrators or other ADR related professionals and their staff

              7 who are appointed by the court;

              8          (f)    Evaluators, mediators, arbitrators or other ADR related professionals and their staff

              9 who are mutually selected by the Parties for use in this action and who have signed the

             10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             11          (g)    Court reporters and their staff, professional jury or trial consultants, and

             12 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

             13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             14          (h)    During their depositions, witnesses in the action to whom disclosure is reasonably

             15 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

             16 unless otherwise agreed by the Designating Party or ordered by the court.

             17          (i)    The author or recipient of a document containing the information or a custodian or

             18 other person who otherwise possessed or knew the information.

             19          5.4    Protected Information on the Live Captures. Aspen agrees that it may not use

             20 Protected Information on the Live Captures for any purpose in this action. Aspen agrees that the

             21 Aspen Individuals may not search for or seek out Protected Information on the Live Captures, nor

             22 may the Aspen Individuals disclose Protected Information to any person or entity. In the event

             23 that an Aspen Individual opens or otherwise views any Protected Information, then: (1) the Aspen

             24 Individual must immediately cease viewing the Protected Information, close or exit out of the file

             25 or document containing the Protected Information, and never view or open the file or document

             26 again; (2) the Aspen Individual may not copy or print out the Protected Information, or take notes

             27 about the Protected Information; (3) the Aspen Individual may not give, show, or make the

             28 Protected Information available to any other person, including without limitation any Aspen

                                                         -7-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1 Individual; and (4) the Aspen Individual may not communicate or discuss the Protected

              2 Information to or with any other person, including without limitation any Aspen Individual.

              3          6.      USE OF NON-PROTECTED INFORMATION.

              4          Aspen may use Non-Protected Information from the Live Captures in this action, provided

              5 that Aspen specifically identifies the Information (e.g., by filename and location), or provides

              6 APM with a copy of the Information: (1) where Aspen intends to use the Information in a

              7 deposition, at least 14 days prior to the date of the deposition; (2) where Aspen intends to use the

              8 Information in a court proceeding or court filing, at least 21 days prior to the date of the court

              9 proceeding or court filing; and (3) where Aspen intends to use the Information for some other

             10 purpose, at least 21 days prior to the date on which Aspen intends to use the Information for that

             11 purpose. APM will then have 10 days to decide whether (1) to decline to produce the Information

             12 on the grounds that it is Protected Information; or (2) to produce the Information with its Bates

             13 stamp. Further, in the event that APM produces the Non-Protected Information, APM may

             14 designate the Non-Protected Information as “Confidential” pursuant to the July 2018 Order.

             15          7.      DISPUTES OVER WHETHER INFORMATION IS PROTECTED.

             16          7.1.    Timing of Challenges. If the Parties disagree as to whether certain Information
             17 constitutes Protected or Non-Protected Information, they must meet and confer. Any Party may

             18 challenge a designation that certain Information is Protected at any time. Unless a prompt

             19 challenge to a Designating Party’s designation is necessary to avoid foreseeable, substantial

             20 unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation, a

             21 Party does not waive its right to challenge a designation by electing not to mount a challenge

             22 promptly after the original designation is disclosed.

             23          7.2     If the Parties disagree as to whether certain Information constitutes either Protected
             24 or Non-Protected Information, they must meet and confer. The Challenging Party shall initiate the

             25 dispute resolution process by providing written notice of each designation it is challenging and

             26 describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

             27 made, the written notice must recite that the challenge is being made in accordance with this

             28 specific paragraph of this Order. The parties shall attempt to resolve each challenge in good faith

                                                         -8-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1 and must begin the process by conferring directly (in voice to voice dialogue; other forms of

              2 communication are not sufficient) within 10 days of the date of service of notice. In conferring,

              3 the Challenging Party must explain the basis for its belief that the designation was not proper and

              4 must give the Designating Party an opportunity to review the designated material, to reconsider

              5 the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

              6 designation. A Challenging Party may proceed to the next stage of the challenge process only if it

              7 has engaged in this meet and confer process first or establishes that the Designating Party is

              8 unwilling to participate in the meet and confer process in a timely manner.

              9          7.3.    Judicial Intervention. If the Parties cannot resolve a challenge without court

             10 intervention, the Challenging Party shall file and serve a motion to challenge the designation under

             11 Rule 230 of the Local Rules of this court (and in compliance with Rule 141, if applicable) within

             12 15 business days after the expiration of the ten day meet and confer period (or any additional

             13 period agreed to, in writing, by the other party). Each such motion must be accompanied by a

             14 competent declaration affirming that the movant has complied with the meet and confer

             15 requirements imposed in the preceding paragraph. Failure by the Challenging Party to make such

             16 a motion, including the required declaration, within 15 business days (or any additional period

             17 agreed to) shall automatically waive the challenge to the designation for each challenged

             18 designation. Any motion brought pursuant to this provision must be accompanied by a competent

             19 declaration affirming that the movant has complied with the meet and confer requirements

             20 imposed by the preceding paragraph.

             21          Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

             22 unnecessary expenses and burdens on other parties) may expose the Challenging Party to

             23 sanctions. All parties shall continue to treat the Information in question as Protected Information

             24 under this Order, and as CONFIDENTIAL pursuant to the July 2018 Protective Order, until the

             25 court rules on the challenge. To the extent the court rules that any information designated as

             26 Protected Information is not entitled to that status, the Designating Party, at its own expense, shall

             27 produce the Information in question.

             28 / / /

                                                         -9-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1          8.     MISCELLANEOUS

              2          8.1.   Right to Further Relief. Nothing in this Order abridges the right of any person to

              3 seek its modification by the court in the future.

              4          8.2.   Right to Assert Other Objections. By stipulating to the entry of this Protective

              5 Order, no Party waives any right it otherwise would have to object to disclosing or producing any

              6 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

              7 Party waives any right to object on any ground to use in evidence of any of the material covered

              8 by this Protective Order.

              9          8.3    This Stipulated Protective Order is the product of a joint effort among counsel to

             10 both Parties, each of whom has been separately represented in the process, and shall not be

             11 construed in favor of or against either Party.

             12          8.4    The Court shall retain jurisdiction following termination of this action for the

             13 purpose of enforcing any provisions of this Order.

             14          IT IS SO AGREED.

             15 / / /

             16 / / /

             17 / / /

             18 / / /

             19 / / /

             20 / / /

             21 / / /

             22 / / /

             23 / / /

             24 / / /

             25 / / /

             26 / / /

             27

             28

                                                        -10-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1 Dated: November 2, 2018            HANSON BRIDGETT LLP

              2
                                                   By:      /s/ Raymond Sheen                 _____
              3                                          Raymond H. Sheen
              4
                                                         Attorneys for Plaintiff
              5                                          AMERICAN PACIFIC MORTGAGE
                                                         CORPORATION
              6

              7 Dated: November 2, 2018            KAUFMAN DOLOWICH & VOLUCK, LLP

              8
                                                   By:       _/s/ Stefan Dandelles_ ________________
              9                                          Stefan R. Dandelles
             10                                          Attorneys for Defendant
                                                         ASPEN SPECIALTY INSURANCE
             11
                                                         COMPANY
             12

             13

             14 PURSUANT TO STIPULATION, IT IS SO ORDERED.

             15

             16 DATED: November 6, 2018

             17

             18
                                                    THE HONORABLE ALLISON CLAIRE
             19                                     U.S. District Magistrate Judge

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                    -11-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                      STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
              1                                               EXHIBIT A

              2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

              3          I, _________________________________ [print or type full name], of

              4 _______________________________ [print or type full address], declare under penalty of perjury

              5 that I have read in its entirety and understand the “Stipulated Protective Order Re Live Captures”

              6 (“Stipulation”) in the case of American Pacific Mortgage Corporation. v. Aspen Specialty

              7 Insurance Company, Case No. 2:17-CV-02065-TLN-AC, United States District Court for the

              8 Eastern District of California. I agree to comply with and to be bound by all the terms of the

              9 Stipulation and I understand and acknowledge that failure to so comply could expose me to

             10 sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

             11 any manner any information or item that is subject to this Stipulation to any person or entity,

             12 except in strict compliance with the provisions of the Stipulation.

             13          At the conclusion of the this action, I agree to destroy all copies of “Live Captures,” as

             14 defined in the Stipulation, and all copies of all “Information” (as defined in the Stipulation) in or

             15 on the “Live Captures,” that I have in my possession, custody, or control, and to then provide

             16 written certification that I have done so to Stefan Dandelles, Esq. of Kaufman Dolowich & Voluck

             17 LLP.

             18          I further agree to submit to the jurisdiction of the United States District Court for the

             19 Eastern District of California for the purpose of enforcing the terms of this Stipulation, even if

             20 such enforcement proceedings occur after termination of this action.

             21          I hereby appoint ____________________________ [print or type full name] of

             22 __________________________ [print or type full address and telephone number] as my

             23 California agent for service of process in connection with this action or any proceedings related to

             24 enforcement of this Stipulation.

             25 Date: _____________________________

             26 City and State where sworn and signed: _____________________________________

             27 Printed name: ___________________

             28 Signature: _________________________________

                                                        -12-        Case No. 2:17-CV-02065-TLN-AC
15011182.3                          STIPULATED PROTECTIVE ORDER RE LIVE CAPTURES
